Title: From George Washington to Henry Knox, 9 November 1782
From: Washington, George
To: Knox, Henry


                        
                            Dr SirNovr 9th 1782
                        
                        I had the Inclosed in my pocket but forgot to give it to you yesterday.I pray you to let the Parole &ca of the day only be known at a time, keeping the others to your self, to avoid the evil of a premature discovery. I am sincerely and Affectionately Yr
                        
                            Go: Washington
                        
                    